Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 16/249,802 01/16/2019 PAT 10645925, which is a CON of 15/875,956 01/19/2018 PAT 10212930, which is a CON of 15/230,258 08/05/2016 PAT 9907302, which is a CON of 14/796,921 07/10/2015 PAT 9439418, which is a CON of 14/491,837 09/19/2014 PAT 9107407, which is a CON of 14/183,412 02/18/2014 PAT 8871814, which is a CON of 13/439,631 04/04/2012 PAT 8697752, which is a CIP of 13/082,323 04/07/2011 PAT 8735427, which claims benefit of 61/322,779 04/09/2010, and claims benefit of 61/355,071 06/15/2010.

2.  	Amendment of claims 1, 5, 7, 10, 13 and 15, cancelation of claims 4 and 12, and a terminal disclaimer in the amendment filed on 7/14/2021 is acknowledged. Claims 1-3, 5-11 and 13-20 are pending in the application. 
Reasons for Allowance
3.	Since the terminal disclaimer against Numata et al.  ‘925, ‘418, ‘407, ‘814, ‘752, ‘302 and ‘930 has been filed and approved in the Office, therefore the rejection of claims 1-3, 5-11 and 13-20 under the obviousness-type double patenting over Numata et al.  ‘925, ‘418, ‘407, ‘814, ‘752, ‘302 and ‘930 has been overcome in the amendment filed on 7/14/2021.  Since claims 4 and 12 have been canceled, therefore the rejection of claims 4 and 12 under the obviousness-type double patenting has been obviated herein.
4.	Since claims 1 and 10 have been amendment, therefore they are distinct from the invention of claims 1 and 14 of Numata et al. ‘752, Numata et al. ‘418 and Numata et al. ‘925.  The rejection of claims 1 and 10 under Statutory (35 USC 101) has been overcome in the amendment filed on 7/14/20211.
5. 	Claims 1-3, 5-11 and 13-20 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions has not been found. Claims 1-3, 5-11 and 13-20 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 17, 2021